Citation Nr: 1633719	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  09-29 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to August 24, 2009, and in excess of 30 percent thereafter for impairment of the clavicle or scapula, left shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1983 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In a January 2013 decision, the Board, in relevant part, remanded the claim for further development.

In an August 2015 decision, the Board, in relevant part, assigned a 30 percent disability rating from August 24, 2009.  The Board denied rating in excess of 10 percent prior to August 24, 2009, and in excess of 30 percent thereafter.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (CAVC/Court).  A May 2016 Joint Motion for Remand (JMR) vacated the portion of the August 2015 Board decision that denied entitlement to a rating in excess of 10 percent prior to August 24, 2009, and in excess of 30 percent thereafter.  

The Board notes that the Veteran's claim for a total disability rating based on individual unemployability (TDIU) was denied in an August 2014 rating decision and the Veteran did not file a notice of disagreement with that decision.  However, as noted in the JRM, the issue of whether a TDIU may or may not be warranted based on the Veteran's service-connected left shoulder disability is still before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated February 2009 to June 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

As noted in the May 2016 JMR, the Veteran has reported flare-ups that cause increased pain.  However, the VA examinations of record do not specifically address the additional functional impairment due to flare-ups.  Therefore, the Board finds that a remand is necessary to afford the Veteran another VA examination.  

Additionally, in the recent case Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the Court held that the final sentence of 38 C.F.R. § 4.59 requires that the examiner record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and non-weight-bearing."  Here, the Board finds that the VA examinations of record do not fully meet the criteria set forth in Correia.  As such, a remand is necessary to obtain the needed information.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Obtain all outstanding VA treatment records dated June 2014 to the present.  

3. Schedule the Veteran for a new VA examination to determine the current nature and severity of left shoulder disability.  The claims folder must be made available to and reviewed by the examiner. All indicated studies, including x-rays and range of motion studies in degrees, should be performed.

The examiner should test range of motion in active motion, passive motion weight bearing, and non-weight bearing for both the joint in question and the opposite joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

The examiner should also discuss the degree of occupational impairment attributable to the Veteran's service connected left shoulder disability.

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

4. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




